Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 1/4/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the previous rejections, filed 1/4/2022, have been fully considered but they are moot in view of the new grounds of rejection presented below, further in view of Oostdijk. 
All objections and rejections not set forth below have been withdrawn.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bihan et al. (US Patent Application Publication Number 2009/0222910) hereinafter referred to as Le Bihan, and further in view of Oostdijk et al. (US Patent Application Publication Number 2020/0169889) hereinafter referred to as Oostdijk.

Regarding claims 1, 9, and 15, Le Bihan (Le Bihan Fig. 1) disclosed a device comprising: a memory array (Le Bihan Fig. 2 for example); control logic communicatively coupled to the memory array (Le Bihan Fig. 2 for example); a one-time programmable (OTP) memory bank, the OTP storing at least one key (Le Bihan Paragraphs 0082-0084); and authentication logic the authentication logic configured to: transmit an challenge to a processing device (Le Bihan Paragraphs 0106-0117 for example), receive an encrypted response from the processing device (Le Bihan Paragraphs 0106-0117 for example), decrypt the response to obtain a decrypted result (Le Bihan Paragraphs 0106-0117 for example), detect that the decrypting failed if the decrypted result is not equal to an expected result of the challenge  (Le Bihan Paragraphs 0106-0117 for example), and disable an interface of the control logic in response to detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example), but Le Bihan did not explicitly 
Oostdijk taught a system for challenge response which describes a further embodiment of challenge-response authentication including transmitting an encrypted command to a processing device (Oostdijk Paragraph 0030 for example), receiving a response from the processing device, the response including an encrypted result of executing the encrypted command (Oostdijk Paragraph 0030 for example), decrypting the response to obtain a decrypted result (Oostdijk Paragraph 0030 for example), and detecting that the decrypting failed if the decrypted result is not equal to an expected result of the encrypted command (Oostdijk Paragraph 0030 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Oostdijk in the challenge-response authentication of Le Bihan by substituting the challenge-response processing authentication between the processor and the memory with the encrypted command challenge response processing of Oostdijk.  It would have been prima facie obvious to substitute one method of challenge response authentication for another known method of challenge response authentication to produce a predictable result of ensuring the processor and memory are not illicit cloned devices. 
Regarding claims 2 and 12, Le Bihan and Oostdijk taught that generating the encrypted command by encrypting a plaintext command using a shared private key (Le Bihan Paragraphs 0106-0117 for example and Oostdijk Paragraph 0030 for example). 

Regarding claims 4, 5, 13, and 17, while Le Bihan and Oostdijk taught mutual authentication between the processor and the memory, utilizing shared private keys, they did not explicitly teach the alternative of generating the encrypted command by encrypting a plaintext command using a public key, wherein the decrypting the response comprising decrypting the response using a private key corresponding to the public key. 
However, it was well, before the effective filing date of the invention, encryption can be performed directly with the public key of a device in such a manner than only the device can decrypt the encrypted data, using the private key of the device, rather than generating a shared secret key using the public key pairs of the communicating devices.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date to utilize this well-known alternative method of public key encryption in the system of Le Bihan and Oostdijk.  This would have been obvious because the person having ordinary skill in the art would have recognized this as a well-known alternative of what was taught by Le Bihan and Oostdijk.  

Regarding claims 6 and 18, Le Bihan and Oostdijk taught that the disabling the interface causing the memory device to ignore any instructions transmitted over the interface (Le Bihan Paragraphs 0106-0117 for example). 
Regarding claims 7 and 19, Le Bihan and Oostdijk taught scrubbing one or more memory banks upon detecting a successful decryption after detecting that the decrypting failed (Le Bihan Paragraphs 0106-0117 for example – erase memory). 

Regarding claim 10, Le Bihan and Oostdijk taught the memory array comprising a dynamic random-access memory (DRAM) array (Le Bihan Paragraph 0002 for example – The examiner notes that the claimed DRAM is not claimed as being anything other than existing in the system). 
Regarding claim 11, Le Bihan and Oostdijk taught the interface comprising a serial interface (Le Bihan Paragraph 0055). 
Regarding claim 14, Le Bihan and Oostdijk taught the interface communicatively coupled to a signal generated by the authentication logic, the disabling of the interface comprising raising the signal generated by the authentication logic (Le Bihan Paragraphs 0106-0117 for example). 

Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0025359 disclosed a system for authentication by sending an encrypted command to a device, receiving and verifying an expected result in the response from the device and authenticating the device based upon proper receipt of the expected result.
WO 2008/0148623 disclosed a system for authentication by sending an encrypted command to a device, receiving and verifying an expected result in the response from the device and authenticating the device based upon proper receipt of the expected result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491